—In an action to recover damages for personal injuries, the third-party defendant, fourth and sixth-party plaintiff appeals from an order of the Supreme Court, Nassau County (O’Connell, J.), dated August 4, 1999, which denied its motion to vacate the 90-day notice of the sixth-party defendant and to extend the time to complete discovery, and granted the cross motion of the sixth-party defendant pursuant to CPLR 3216 to dismiss the sixth-party complaint.
Ordered that the order is affirmed, with costs.
The grant of an extension of time pursuant to CPLR 2004 is addressed to the sound discretion of the court (see, Salzman & Salzman v Gardiner, 100 AD2d 846; Versatile Furniture Prods, v 32-8 Maujer Realty, 97 AD2d 463). The Supreme Court properly determined that the appellant failed to establish a reasonable excuse for its delay in prosecuting the sixth-party action. Accordingly, the Supreme Court providently exercised its discretion in granting the cross motion pursuant to CPLR 3216 to dismiss the sixth-party complaint (see, Baczkowski v Collins Constr. Co., 89 NY2d 499; Rada v City of Yonkers, 204 AD2d 523; Versatile Furniture Prods. v 32-8 Maujer Realty, supra). Santucci, J. P., McGinity, Luciano and Schmidt, JJ., concur.